Shaw, C. J.
In this action, brought by Catharine Cassid}-, Whilst sole, we see no ground on which the plaintiffs can recover, as upon a contract. The ground relied on is, that in consideration of services, the employer engages that if the operative remains in the service a certain time, he will give her an honorable discharge; or in other words, that her service and conduct have been good and satisfactory. Were such a contract made in express terms, intended to be absolute, it seems to us that it would be bad in law, as plainly contrary to good morals and public policy. Such a discharge is a certificate of a fact; but if the fact is otherwise, if the conduct of the operative has not been satisfactory, it would be the certificate of a falsehood, tending to mislead and not to inform other employers. Besides; if such a custom were general, such a discharge would be utterly useless to other employers and utterly worthless to the receiver. It could give other employers nv information, upon which they could rely. To avoid such illegality, it must be taken with some limitation and qualification, to wit, that the conduct of the operative has been such in all respects, including not only skill and industry in the *383employment, but conduct in point of morals, temper, language, and deportment, and the like, so that a certificate of good character would be true. Then it stands upon the same footing with the custom which governs most respectable persons in society, upon the termination of the employment of a servant, to give him a certificate of good character, if entitled to it. In such case, it is for the employer to give or withhold such certificate, according to his own conviction of the truth, arising from his own personal knowledge, or from other sources. It is the state of the employer’s mind, his belief of the good character of the servant, or the contrary, which other employers desire to know, and have a right to know. It must therefore necessarily depend upon the employer’s own determination, when so applied to for a certificate, whether with a just regard to truth and honesty, he can certify to the good character or not. If an assurance of an employer on engaging a servant, that at the end of the time he will give him a certificate of good character, if he should then think him entitled to it, could in any respect be deemed a contract, and not the promise of an ordinary act of courtesy, it would be no breach of such contract, to aver and prove that the servant, after the termination of the service, demanded such certificate, and was refused it.
If these considerations have weight and force, in regard to the obligations and conduct of persons, acting in their own right, d fortiori in regard to corporations, who can only act and bind themselves by agents and servants. If they were under any obligation, express or implied, to give an operative a certificate of good character, conduct, and behavior, on leaving the service, they could only know the truth of the facts, of such good conduct and behavior, by the report of the superintendent under whom such operati /e may have been employed. He alone may know the facts and be able to state them. Should they certify to good character without, or against such report, they might certify to a falsehood, and only mislead those who should rely upon such certificate. This certainly they cannot be legally obliged to do. When therefore the overseer certifies that the operative *384is discharged for impropriety, as in the present case, this evidence must be conclusive with the corporation, because they can have no other to justify them in giving a certificate.
It is said by way of objection to this, that an overseer may arbitrarily refuse to certify a good character, or falsely certify a bad one. This is possible, and if he does it capriciously, or without cause, it is extremely dishonorable and wrong, and would tend soon to impair his own reputation and standing for honesty and uprightness. Still, when an appeal is necessarily made to a man’s own personal knowledge, judgment, and conscience, his decision must be presumed to be according to the truth, and conclusive.
And we think the general tendency of +he evidence offered is to prove what we have supposed it must be, not an invariable custom or absolute implied undertaking of the corporations, to give an honorable discharge after a year’s service, and notice, but only sub modo. In law this is no ground of objection ; it is not customary to withhold it, except for cause. The fact, that on account of the peculiar situation of the various companies in Lowell, in relation to each other, the common interest they have in maintaining their discipline, the certificate of good character is of so much more importance to the servant, than elsewhere, can make no difference to the servant, in regard to his rights. In the same proportion in which it is important to the servant out of employ, to hold a certificate of good character and honorable discharge, it is important to corporations, their agents and servants, and all interested in them, to be cautious and conscientious, in giving such discharges and recommendations, when they are honestly deserved, and in withholding them when they are not.
The court are of opinion, that upon the evidence adduced, a jury would not have been warranted in finding a verdict for the plaintiffs, and therefore that the nonsuit must stand.

Plaintiffs nonsuit.